ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 28 May 2021. As directed by the amendment: Claims 1, 2, 4, and 15 have been amended, Claims 8-9 have been cancelled, and no claims have been added.  Claims 12-15 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims will NOT be entered by the Examiner. The substantial amendments to Claims 1, 2, and 4 significantly alter the scope of the claims, and therefore would raise new issues and require further search and consideration by the Examiner. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
	Response to Arguments
The Applicant's arguments filed in the After Final Response filed 28 May 2021 have been fully considered. 
The Examiner agrees with the Applicant’s arguments (Pages 9-10 of Response) that the additional limitations to independent Claim 1 would overcome the previous 35 USC 103 rejections as made in the previous Final Rejection Office Action mailed 02 April 2021. The Examiner agrees that neither Hayes-Gill et al. nor Van De Laar et al. discloses the substantial additional limitation adding details regarding the fetal movement grading information including reliability levels and the augmented fetal 
Therefore, Claims 1-7, 10, 11, and 16-18 remain rejected as in the previous Final Rejection Office Action mailed 02 April 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792